DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-037401, filed on February 28, 2017.


Status of Claims
This Office action is in response to the amendment filed on April 23, 2021.  Dependent claims 9-12 have been added.  Thus, claims 1-12 are pending.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-12 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1 and 5 (and by extension their respective dependent claims).

Regarding claims 1 and 5, in particular, no new prior art was found which would teach or suggest these amended claims where the added limitation of “including at least a steering wheel” to the claim element “operation accepter” of the original claims would have otherwise, without the inclusion of this added limitation, not overcome Schweizer, the secondary referenced prior art that was silent on teaching a non-virtual steering wheel to remotely operate (manipulate) autonomous vehicles.

As no prior art teaches or suggests all elements of independent claims 1 and 5, they and all their respective dependent claims are considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/PETER Y NING/Examiner, Art Unit 3661 

May 7, 2021
                                                                                                                                                                                           


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661